Citation Nr: 1724756	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  05-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected disability.

2.  Entitlement to an evaluation in excess of 10 percent from July 29, 2014, for residuals of right thigh shrapnel wound.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.  He was awarded a Combat Infantryman's Badge and a Purple Heart Medal among his awards and decorations. 

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in January 2013, June 2013, May 2014, and October 2015.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Hypertension was not manifested during service or within a year of separation from service and is not shown to be related to active service or to service-connected disability.

2.  Since July 29, 2014, the Veteran's residuals of right thigh shrapnel wound have been manifested by no worse than moderate disability of Muscle Group XV.

3.  It is as likely as not that the weight of the competent and probative evidence indicates that the Veteran is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities, including increased psychiatric symptoms. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, it may not be presumed to have been so incurred, and is not causally related to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  Since July 29, 2014, the criteria for a rating higher than 10 percent for Veteran's residuals of right thigh shrapnel wound have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.73, Diagnostic Code 5315 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's January 2013, June 2013, May 2014, and October 2015 Remands, the Appeals Management Center (AMC) obtained Social Security Administration records, scheduled VA examinations to determine the etiology of the Veteran's hypertension and severity of the Veteran's service-connected residuals of right thigh shrapnel wound, requested clinical records from Kaiser Permanente for treatment from 1967 through 2001, obtained outstanding VA treatment records from July 2011, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2005 and February 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  Moreover, during the September 2012 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There has been no contention to the contrary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether hypertension is factually shown during service.  The Board concludes it was not.  

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  In short, specific medical testing is required to diagnose hypertension for VA purposes.  

In this case, the service treatment records are absent complaints, findings or diagnoses of hypertension during service.  The only two blood pressure readings in the service treatment records are the ones at induction and separation -- 138/82 and 140/86, respectively.  Thus, there is no medical evidence that shows that the Veteran demonstrated hypertension during service.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Hypertension can be service-connected on such a basis.  However, as noted by the Veteran at his VA examinations in March 2013, he was discovered to be hypertensive on an employment physical examination in 1972, at least four years after discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here as the Veteran has not reported continuity of post-service hypertensive symptoms from December 1967 to 1972.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the appellant clearly has hypertension.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  No medical professional, however, has ever related this condition to the Veteran's military service or service-connected disability.  

The Veteran underwent VA examination in March 2013 at which time the VA examiner opined that it was less likely than not that his hypertension was related to or caused by his PTSD.  The examiner noted that while stresses associated with service could raise blood pressure, this would be temporary and transient and that the evidence in the literature was inconclusive as to whether or not that in turn resulted in a permanent elevation of blood pressure.  The examiner noted that he could not find any indication in the service medical records of hypertension existing either prior to or in service.  

In a September 2013 addendum, the VA examiner who conducted the March 2013 examination opined that there was no evidence that connected the Veteran's PTSD to either the development or aggravation of his hypertension.  

The Veteran underwent an additional VA examination in July 2014 at which time the examiner opined that his hypertension was less likely than not of service onset, less likely secondary or aggravated beyond the natural course of the disease process by service-connected PTSD.  The examiner explained that the Veteran's hypertension was properly controlled and treated.  He stated that there was no evidence to suggest or prove that the hypertension was either because of or aggravated by the Veteran's PTSD or disabilities.  The examiner noted that the Veteran had a family history of hypertension and that he was African American, both genetic risk factors for high blood pressure.  The examiner stated, "Even if the stressors noted above cause high blood pressure, this is a transient change and not a permanent one."

The Veteran underwent an additional VA examination in December 2015 at which time the examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of his service-connected heart condition.  The examiner noted that the most likely etiology of the Veteran's hypertension was multifactorial including idiopathic, age, weight, diet and race.  The examiner noted that the Veteran's hypertension originated and existed decades before the heart condition and that since the diagnosis and treatment of the heart condition, his hypertension had remained stable with no medical evidence to support it had become aggravated specifically by the service-connected heart condition.
  
Thus, the record is absent evidence of hypertension either in service or within a year following service, evidence of continuity of symptomatology, and competent evidence of a nexus between hypertension and either his active duty service or service-connected disability.

The Board must also consider the Veteran's own opinion that his hypertension is related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his hypertension as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible to lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran appealed the original assignment of a disability evaluation following an award of service connection for residuals of right thigh shrapnel wound.  In October 2015, the Board denied an evaluation in excess of 10 percent prior to July 29, 2014, for residuals of right thigh shrapnel wound but granted a separate 10 percent rating for tender scarring.  Thus, the Board need only adjudicate the issue of entitlement to an evaluation in excess of 10 percent from July 29, 2014, for residuals of right thigh shrapnel wound without considering the severity of any residual scarring. 

The Veteran's residuals of right thigh shrapnel wound have been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5315 for moderate disability of Muscle Group XV.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  38 C.F.R. § 4.55(d).  When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups.  38 C.F.R. § 4.55(e).  Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25, for the purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under diagnostic codes 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Muscle Group XV's functions include adduction of hip, flexion of hip and flexion of knee. It includes the mesial thigh group muscles: (1) adductor longus; (2) adductor brevis; (3) adductor magnus; and (4) gracilis.  A slight Muscle Group XV injury warrants a noncompensable rating; a moderate injury warrants a 10 percent rating; a moderately severe injury warrants a 20 percent rating; and a severe injury warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5315.

In this case the service medical records only indicate that the Veteran had a right leg shrapnel injury.  The Veteran's service treatment records indicate that physical profile on examination for discharge in September 1967 noted a "1" in the category representative of the lower extremities, reflective of high level of fitness.  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

On his original claim for service connection for such disability, in March 2003, the Veteran noted that while in Vietnam, he was on a personnel carrier and hit a land mine.  He was hit by some shrapnel in the right leg but because he was on maneuvers, he did not see a doctor right away.  When he returned to base, he was treated by the doctor who told him that the shrapnel would work its way out.  

On VA examination in September 2003, the Veteran described the type of wound as superficial.  Physical examination demonstrated a spot of hyperpigmentation measuring 2 millimeters located over the inner right proximal thigh with mild underlying tissue loss but no tenderness, disfigurement, ulceration, or adherence.   In August 2012, the Veteran was noted to have a 1.5 x .3 centimeter superficial, nonlinear scar on the medial aspect of the right thigh.  Radiology report showed no abnormality in the femur including hip.  On VA examination in March 2013, the Veteran described his wound as being small enough to be covered with his fingertip and pointed out the location as being in the soft tissue of the right inner thigh.  On VA examination in December 2015, the Veteran reported that he sustained a small superficial shrapnel wound to his right upper medial thigh which was treated conservatively with wound management and the "most of the shrapnel worked its way out." 

Thus, based on the Veteran's statements and physical examinations, it appears that the Veteran was treated in service for a small shrapnel fragment and not a small high velocity missile or large low velocity missile.  There is no indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  

In addition, the Veteran does not report, and the evidence does not show in-service debridement, prolonged infection, or sloughing of soft parts, or intramuscular scarring.  The Veteran also does not report, and the evidence does not show, in-service reports of a lowered threshold of fatigue after average use.  Thus, based on the Veteran's statements and physical examination, it does not appear that there was any in-service evidence of impairment.

With respect to whether there is any neurological impairment, there is a difference of opinion among the medical professionals.  In deciding which neurological impairments are attributable to service-connected residuals of right thigh shrapnel wound, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

In this case, the record includes medical evidence that the Veteran's neurological symptoms, to include right lower extremity weakness and foot drop, are related to his service-connected right thigh disability.

An April 2004 letter by Dr. B notes that the Veteran was "injured in 1966 in Vietnam riding on a vehicle.  The vehicle was struck with scrap metal through the right thigh.  Proximal medial aspect, the injury was caused by loss of muscle mass sensation, patients leg is getting weaker and more painful.  He is developing [a]trophy and wears a support on the right leg."  After physical examination, the Veteran was diagnosed as having shrapnel injuries to the right thigh with bone ligament as well as tendon nerve injury to the right lower extremities.  

An orthopedic consultation was performed by Dr. D, a Board Certified Orthopedic Surgeon, in March 2007 at the request of the Social Security Administration.  After physical examination of the Veteran and radiographic examination of the lumbar spine, he was diagnosed as having lumbar spondylosis and shrapnel injury to the right lower extremity with foot drop.

In May 2009, a physical medicine and rehabilitation resident noted, "Of note, p[atien]t has a right foot drop [secondary to] Vietnam injury."

The record also includes medical evidence that the Veteran's neurological symptoms are not related to his service-connected right thigh disability but to a nonservice-connected lumbar spine disorder.

A November 2004 VA EMG/NCS Neurology consultation report indicates that the Veteran reported that three to four years prior, he developed a right foot drop which had persisted to date and noted that his right calf had lost muscle mass.  The Veteran also complained of numbness in both legs on prolonged standing as well as pain in both legs and also his back.  On examination, he had clear atrophy of the right gastrox and the right anterior tibialis.  He had normal strength in his proximal legs bilaterally but only 3/5 strength in his right anterior tibialis, posterior tibialis and toe extensors.  He had decreased sensation to pin in the right lower leg most prominent in the right lateral aspect of the foot and leg.  After nerve conduction studies and needle EMG, the conclusion stated,

This study is most consistent with a longstanding right L5 radiculopathy with evidence of denervation in distal muscles of the right leg innervated by the L5 root which clinically show both weakness and atrophy.  An additional finding is evidence of an underlying axonal polyneuropathy affecting distal muscles of both legs as evidence by denervation potentials in distal muscles of the right and left legs.  While unlikely, we cannot exclude bilateral lumbosacral radiculopathies or bilateral lumbosacral plexopathies to explain these findings.  Because there alternative diagnosis also might explain these EMG findings, neuroradiological correlation is suggested.

A November 2005 Physical Medicine and Rehabilitation Clinic record notes shrapnel injury to right thigh, right knee medial meniscus tear, and five years of chronic low back pain radiating to right lower extremity due to right L5 radiculopathy with resultant right foot drop and right lower extremity atrophy of distal muscles.

A December 2007 Neurology Clinic follow up notes degenerative disc disease producing sciatica (weakness, numbness, and foot drop).

A January 2008 letter from Dr. T. noted that the neurological team, based on clinical exam, EMG, and lumbar spine MRI, determined that the Veteran had a pinched right sciatic nerve.  Dr. T noted that the Veteran was informed that an operation on the spine might relieve the pressure on the nerve and that post operation, he developed a right foot drop and more weakness, numbness, and pain.  

In a September 2013 addendum opinion, the VA examiner who conducted the March 2013 VA examination stated, 

It is the opinion of this examiner that this veteran's LEFT knee condition (torn meniscus) arose from falls from a RIGHT-sided lower extremity radiculopathy caused by a herniated disc at L4-5 from a back injury at work in 2000.

The Veteran underwent VA examination on July 29, 2014, at which time he was diagnosed as having peripheral neuropathy of the right lower extremity.  The examiner opined that the Veteran's right side peripheral nerve condition was most likely from his back problem.

In December 2015, the VA examiner noted that the Veteran's right leg condition had been medically determined to be due to a lumbar spine condition status post failed spinal surgery with residual right lower extremity radiculopathy and right foot drop.  The examiner noted that the Veteran did not have any signs or symptoms attributable to muscle injuries.

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.  

Here, there are legitimate reasons for accepting the opinions that the Veteran's neurological impairment of the right lower extremity are related to his nonservice-connected lumbar spine condition over the medical opinions that such neurological impairment are related to his service-connected residuals of right thigh shrapnel wound.

The Board notes that the record indicates that the Veteran suffered a back injury in approximately 2000 and that subsequent to that injury, he began having weakness, numbness, and developed foot drop.

A June 2001 Kaiser Internal Medicine Note indicates that the Veteran complained of weakness on the right leg.  The Veteran reported that his right leg buckled from time to time.  In 2003, the Veteran complained of numbness of toes and feet.  An April 2002 Physical Medicine Consult at Kaiser Permanente noted that the Veteran injured his lower back doing lifting approximately two years prior.  At that time he was under the care of an outside physician who ordered a CT scan which apparently revealed a herniated nucleus pulposus.  He was given a steroid injection and physical therapy and the pain resolved but the Veteran was left with residual weakness of his right lower extremity as well as some numbness of the foot.  An electromyogram of the tibialis anterior, peroneus longus, and lateral gastrocnemius was abnormal indicating partial denervation.  A June 2002 clinic progress record noted an assessment of chronic right lower extremity radiculopathy.  Neurosurgery was discussed but the provider explained that since the problem had been present for over two years, there may already be permanent nerve damage.  X-ray report in August 2004 notes a three-year history of right foot drop.

Dr. B's April 2004 opinion does not mention the back injury in approximately 2000 and as such does not appear to take into account prior medical records.  Similarly, Dr. D's March 2007 opinion was provided solely on the basis the Veteran's report that in 1967 he had a shrapnel wound to the right thigh which reportedly resulted in nerve damage and right foot drop as were no medical records available for review.  The March 2006 report from a consulting attending that the Veteran had right foot drop for five years (before the back pain) is inconsistent with the record which notes a back injury in approximately 2000 and foot drop noted in approximately 2001 and as such is based on an inaccurate factual premise.  The May 2009 resident's statement that the Veteran had a right foot drop secondary to Vietnam injury was provided without supporting clinical data or other rationale and as such does not provide the required degree of medical certainty.  

In contrast, the opinion of the March 2013 VA examiner that falls from a RIGHT-sided lower extremity radiculopathy were caused by a herniated disc at L4-5 from a back injury at work in 2000, the opinion of the July 2014 VA examiner that right side peripheral nerve condition was most likely from his back problem, and the opinion of the December 2015 VA examiner that the Veteran's right leg condition had been medically determined to be due to a lumbar spine condition status post failed spinal surgery with residual right lower extremity radiculopathy and right foot drop, were rendered after consideration of the Veteran's reported history, a review of the claims file, and physical examination of the Veteran and are supported by the clinical evidence of record.  

The November 2004 VA EMG/NCS Neurology consultation report noted that the study was most consistent with a longstanding right L5 radiculopathy with evidence of denervation in distal muscles of the right leg innervated by the L5 root which clinically show both weakness and atrophy.  There are no clinical studies of record which indicate that the Veteran's neurological symptoms of the right leg and foot are caused by shrapnel wound injury to the right thigh.

Accordingly, the Board finds that the competent medical evidence of record weighs against a finding that the Veteran's neurological impairment of the right lower extremity related to his service-connected residuals of right thigh shrapnel wound.  As such, the only symptom that has been competently related to his service-connected disability is residual shrapnel fragments in his right thigh.  Metallic fragments are contemplated by a 10 percent, not a 30 percent, rating.  See 38 C.F.R. 4.56 (d)(3).  Accordingly, the totality of the evidence shows an evaluation higher than 10 percent for residuals of right thigh shrapnel wound from July 29, 2014, is not warranted.  

TDIU

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In November 2006, the Veteran submitted his VA 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He reported that he last worked full time on October 14, 2006.  

Since June 3, 2014, the Veteran met the scheduler criteria above with posttraumatic stress disorder (PTSD) as 50 percent disabling, right thigh shrapnel wound as 10 percent disabling, tinnitus as 10 percent disabling, right thigh scar as 10 percent disabling, coronary artery disease as 10 percent disabling, and bilateral hearing loss as zero percent disabling.  The combined evaluation for compensation was 70 percent from June 3, 2014.

The Board notes that the Veteran has been determined by SSA to be disabled due primarily to disorders of muscle, ligament, and fascia and secondary to disorders of the back (discogenic and degenerative).   Although the Board finds the SSA determination to be probative, it is not necessarily dispositive.  

In a January 2008 letter, Dr. T opined that because of the Veteran's age, his leg weakness especially his foot drop, and failed back syndrome and pain control problems, he would not be able to return to work.  As noted, above, however, none of the problems that Dr. T indicated precluded employment are service-connected disabilities.

The Veteran underwent VA examinations in August 2012, March 2013, July 2014, November 2015, and December 2015.  

The August 2012 VA examiner opined that the Veteran's right thigh scar did not impact his ability to work.  The August 2012 and November 2015 VA examiners opined that the Veteran's hearing loss did not impact his ability to work.  The March 2013 and July 2014 VA examiners opined that the Veteran's hypertension did not impact his ability to work.  

The August 2012 VA examiner noted that the Veteran's right thigh muscle injury impaired prolonged ambulation (standing, walking, and running).  The August 2012 VA examiner also noted that the Veteran's PTSD caused difficulty in establishing and maintaining effective work relationships and symptoms of anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control, and intermittent inability to perform activities of daily living.  

The March 2013 VA examiner noted that the Veteran's knee and or lower leg conditions impacted his ability to work and noted that the Veteran continued to endorse that he had frequent falls secondary to his right leg/knee and that his mobility was limited secondary to his bilateral knees.  The July 2014 VA examiner indicated that the Veteran's right lower leg and foot drop, which resulted in difficulty with standing and walking, restricted his ability to perform weight-bearing activities and that knee and lower leg condition restricted prolonged walking and standing and frequent bending and stooping.  However, as noted above, the Board has found that the Veteran's right leg neurological impairment, which has been noted to cause falls, is not a service-connected disability.  

The November 2015 VA examiner noted that the Veteran's tinnitus kept him awake at night and was bothersome and distracting during waking hours as he went about his daily activities.

The December 2015 VA examiner opined that the Veteran's service-connected conditions of coronary artery disease status post coronary artery bypass graph, thigh muscle injury, and hearing impairment with tinnitus did not limit the Veteran from working.

The December 2015 VA examiner noted that between all of his diagnoses (PTSD, general anxiety disorder, dysthymia, and depression secondary to general medical condition), the Veteran was more symptomatic than he was in 2004 due to retirement and more time to think about things.  The examiner noted that the Veteran was flailing more in the bed, did not want to go anywhere but church once a week, was more angry and irritable with his wife.  The examiner noted that the Veteran quit working and retired due to getting into it with the boss, a reactivity to authority figures that had come up prior since his time in the service, and that he reported that poor sleep and poor concentration added to that anger.  The VA examiner noted that she not able to differentiate what symptoms were attributable to each diagnosis.  The examiner also noted that the Veteran psychiatric symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood due to depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, inability establishing and maintaining effective work relationships, difficulty in adapting to stressful circumstances, and suicidal ideation. 

Although the VA examiners have not determined that the Veteran's psychiatric disability was productive of total occupational and social impairment, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

It is noted that the Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the increased symptoms of his service-connected psychiatric disability, along with the other service connected disorders.  As noted, the tinnitus for example caused difficulty sleeping and there is hip impairment secondary to the missile injury.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.

ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability, is denied.

Entitlement to an evaluation in excess of 10 percent from July 29, 2014, for residuals of right thigh shrapnel wound, is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


